Citation Nr: 0526501	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-27 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971.    

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO rating decision, which denied 
service connection for PTSD.  

It is noted that in the rating decision, the RO adjudicated 
the veteran's claim on the merits, without consideration of 
whether new and material evidence had been received to reopen 
the claim, which had previously been denied by the RO in 
December 1994, September 1995, and November 1996.  
Notwithstanding the RO's action, the Board must make an 
independent assessment as to whether new and material 
evidence sufficient to reopen the veteran's claim has been 
received under 38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  The issue on appeal is phrased 
accordingly.

In August 2005, the veteran appeared at the RO and testified 
at a video conference hearing that was conducted by the 
undersigned Veterans Law Judge sitting in Washington, D.C.  A 
transcript of that hearing has been associated with the 
claims file.  At that hearing, the veteran withdrew two other 
issues on appeal, namely service connection for migraine 
headaches and a chronic dental disability.  


FINDINGS OF FACT

1.  In an unappealed November 1996 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD; evidence received since the November 
1996 RO decision includes evidence that is not cumulative or 
redundant of evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

2.  The veteran served on active duty from June 1967 to March 
1971; sufficient demonstration of an in-service stressor has 
been shown.

 3.  The veteran currently is shown to suffer from PTSD based 
on a stressor that he experienced during active military 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Claim

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  
Regulations implementing the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received prior to that date.  

In any case, the Board's decision herein is completely 
favorable to the veteran such that no further action is 
required to comply with the VCAA and the implementing 
regulations relevant to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  As noted, the definition of new 
and material evidence has since been amended and is codified 
at 38 C.F.R. § 3.156(a) (2004).  The amended definition is 
not liberalizing, and applies only to an application to 
reopen a finally-decided claim received on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not apply to 
this veteran's claim, which was received in February 2001.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, in rating decisions dated in December 
1994, September 1995, and November 1996, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  These rating decisions are considered final, with the 
exception that the claim may be reopened if new and material 
evidence is received.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The last final disallowance of the 
veteran's claim in this case is the November 1996 rating 
decision.  As such, the Board will consider evidence 
submitted since this determination in order to ascertain 
whether that evidence is new and material to reopen the 
veteran's claim.  

In the November 1996 rating decision, the RO considered the 
veteran's service personnel records (service medical records 
are unavailable), a VA examination report, documents from the 
U.S. Army & Joint Services Environmental Support Group, 
copies of pages from the cruise book of the USS Manley to 
include photos, copies of an article from the Cruiser-
Destroyerman issued March-April 1968, and statements and 
testimony of the veteran.  Such evidence showed that during 
part of his service in the Navy the veteran served aboard the 
USS Manley from December 1967 to May 1968, which was a ship 
involved in combat activity in Vietnam during that period.  
The ship provided naval gunfire support for friendly units, 
and its firepower had resulted in the deaths of enemy 
personnel.  The command history of the ship did not indicate 
whether or not the ship received enemy fire or that dead 
bodies were stored aboard ship, but that it was likely that 
patrol boats served as elements of the task unit with which 
the ship operated.  

In statements and testimony, the veteran indicated that he 
had stressful experiences during his period of service in 
Vietnam for which he received treatment at the VA.  Those 
stressors were described as follows:  seeing a bloated body 
in the water off the side of his ship on his first day on the 
gunline; serving temporarily on a patrol gunboat up the river 
and watching the gunner shoot three fishermen in sampans as a 
demonstration of firepower; carrying body bags from the deck 
of his ship to the refrigerator for temporary storage; and 
fearing and receiving enemy fire while serving aboard ship 
and in his duties loading projectiles in the magazine turret 
during the Tet Offensive.  A VA examination report of 
September 1993 reflects a diagnosis of PTSD, with the 
veteran's psychosocial stressors identified as longstanding 
and related to his experience in Vietnam.  The stressors 
identified were as described in his statements and testimony.  
 
The non-duplicative evidence received since the RO's November 
1996 rating decision includes copies of billing statements 
from psychotherapy (in 1987, 1991, and 1994), copies of 
numerous VA clinic appointments from 1993 to 1995, statements 
of VA counselors (dated in July 2000 and August 2000), a VA 
psychiatric assessment report of August 2000, private medical 
treatment records dated from 1993 to 2001, testimony of the 
veteran, and statements and correspondence from the veteran's 
wife, former shipmate, and former ship commander.  The 
additional medical evidence essentially shows that the 
veteran received medication for treatment of PTSD from his 
private physician beginning in 1993 and that he began 
treatment at the VA for PTSD in 1995.  On a psychiatric 
assessment in August 2000, the veteran was diagnosed with 
PTSD and major depression, with psychosocial stressors 
related to combat among others.  The assessment referenced 
the veteran's experiences in Vietnam, particularly his duties 
in the gun magazine of the ship and his temporary river 
patrol boat duty when he allegedly witnessed a fellow soldier 
shoot up a nearby sampan.  Of the non-medical evidence, the 
veteran's testimony is consistent with his previous 
testimony, with additional details furnished as to his 
stressors.  The statements of the former shipmate and 
commander, however, are particularly noteworthy.  They 
essentially corroborate the veteran's statements regarding 
their ship being fired upon, lending naval gunfire support in 
a combat zone, temporarily serving aboard a river patrol 
boat, and carrying body bags for temporary storage aboard the 
ship.  
 
In regard to the non-duplicative evidence submitted since the 
November 1996 RO decision, the Board finds that it was not 
previously before the RO in November 1996 and is neither 
cumulative nor redundant.  In contrast to the evidence 
previously considered, the new evidence in the form of 
statements from the veteran's former commander and shipmate 
contains corroboration of the veteran's alleged Vietnam 
stressors.  Absence of a credible, verifiable stressor was 
the basis of the prior final denial of the veteran's claim.  
Additionally, the new evidence consists of VA medical records 
showing a diagnosis of PTSD related to Vietnam experiences.  
As such, the new evidence is significant because it is 
probative of the issue of whether the veteran has a current 
diagnosis of PTSD that may be related to stressors 
experienced during service.  In light of the fact that such 
evidence appears to support the veteran's contention that he 
has PTSD that can be related back to his period of service, 
the Board finds that the additionally-received evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Thus, 
the Board finds that new and material evidence has been 
received since the November 1996 RO decision that denied 
service connection for PTSD, and that the claim is reopened.  

II.  Merits of the Claim

The Board now considers the merits of the veteran's claim of 
entitlement to service connection for PTSD, on a de novo 
basis.  Preliminarily, the Board notes that, as cited herein 
above, the VCAA and its implementing regulations have 
redefined VA's duty to assist a claimant in the development 
of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  The United States 
Court of Appeals for Veterans Claims (Court) has concluded 
that the VCAA was not applicable where further assistance 
would not aid the appellant in substantiating his claim.  
Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the veteran in substantiating his 
claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The veteran contends that he has PTSD that is related to his 
period of military service from June 1967 to March 1971.  In 
particular, he argues that traumatic experiences in Vietnam 
while serving aboard the USS Manley resulted in his PTSD.  
The evidence in support of his claim has been set forth 
above.  The Board has considered the veteran's contentions as 
well as his service and medical history.  Although the record 
does not establish, beyond a doubt, the actual occurrence of 
the particular stressors alleged by the veteran, the Board 
finds that there is convincing evidence to show that the 
veteran currently suffers from PTSD as a result of stressors 
experienced during his period of service.  

In that regard, the persuasive evidence includes the VA 
examination report of September 1993 and the reports of the 
veteran's treating VA psychiatrists and counselors dated in 
2000, all showing a diagnosis of PTSD related to experiences 
while serving aboard the USS Manley during service from 
December 1967 to May 1968.  Those experiences include seeing 
a bloated body in the water, going on a temporary river 
patrol and witnessing the gunner firing upon a sampan, 
helping to carry body bags on ship, and generally being fired 
upon while on the ship.  The extreme difficulty in verifying 
these incidents is acknowledged, and the Board recognizes 
that there is no corroboration of them by the service 
department or other agency tasked with such duties as 
verifying alleged traumatic events.  In any case, the Board 
finds that the statements and correspondence of a former 
shipmate and former commander are particularly significant in 
that they accomplish what the veteran has not been able to 
achieve in prior claims.  That is, these statements 
substantiate the occurrence of his alleged stressors.  
Moreover, the undersigned has had an opportunity to evaluate 
the credibility of the veteran's testimony, which is 
consistent with previous statements, at the time of the 
hearing in August 2005, and finds it to be plausible and 
sincere.  While there is no actual verification of the 
claimed in-service stressors by the service department, the 
Board finds that the veteran's reported history at his 
hearing and the statements of a former shipmate and commander 
are credible.  

In view of the foregoing, the Board concludes that the 
evidence demonstrates that the veteran currently has PTSD due 
to service-incurred injury.  Thus, his claim of service 
connection for PTSD is granted.  


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
to that extent the appeal is granted.  

Service connection for PTSD is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


